                  Case 7:10-cv-01136-NSR Document 212 Filed 01/13/21 Page 1 of 6



                                                                                         One Dag Hammarskjold
Jason L. Libou                                                                            885 SECOND AVENUE
                                                                                          NEW YORK NY 10017
212 909-9535   DIR TEL                  NEW YORK  LOS ANGELES  FLORENCE
                                                                                           MAIN TEL    212 909-9500
jlibou@wmllp.com                                 WWW . WMLLP . COM                         FACSIMILE   212 371-0320




 January 13, 2021

 Via PACER/ECF

 The Honorable Nelson S. Román
 United States Courthouse
 300 Quarropas Street, Room 218
 White Plains, New York 10601


                          Re:     Waterkeeper Alliance, Inc. v. Spirit of Utah Wilderness, Inc. et al.
                                  Civil Action No.: 10-cv-1136
 Dear Judge Román:

         This law firm represents the plaintiff, Waterkeeper Alliance, Inc. (“Plaintiff”), in the above-
 captioned suit. We write in response to the January 12, 2021 letter motion from defendant Jeffrey
 Salt, requesting a further extension of the deadline for him to surrender to the U.S. Marshals
 Service for his repeated, willful violations of this Court’s Orders from January 15, 2021 to March
 1, 2021. (ECF Doc. 210). These letter motions have become a monthly ritual as this is now the
 sixth such application Salt has made. While Plaintiff reluctantly does not oppose the requested
 six-week extension, it should be the final one, and the Court should not entertain any further
 extension requests unless Mr. Salt has provided proof that he has cured all of his ongoing violations
 of Your Honor’s prior Orders, including paying the fines and providing the documents,
 information, and publicly posting the Statement that Your Honor ordered.

          The relevant background and procedural history are set forth in Plaintiff’s letter opposition
 to Salt’s previous request to extend the surrender deadline, dated September 24, 2020, a copy of
 which is annexed hereto as Exhibit A. In short, Salt has continuously violated this Court’s initial
 order, enjoining Salt from using the name “Waterkeeper” and other related marks from the time it
 was entered, and subsequently violated two contempt orders issued by this Court for Salt’s ongoing
 failure to comply with Your Honor’s Orders.

         While Salt claims to have taken down the Great Salt Lakekeeper website and removed
 references to himself as the Great Salt Lakekeeper on his LinkedIn page, it is undisputed that Salt
 continues to willfully disobey this Court’s Orders by: (a) failing to publicly post the Statement
 required by the Second Contempt Order; (b) failing to pay the fines ordered by the Court and not
 providing an affidavit alleging that he has insufficient funds to pay the fines; (c) failing to respond
 to the interrogatories and document requests, which were served upon him by Plaintiff; and (d)
 failing to provide Plaintiff with a list of his infringements of Waterkeeper’s registered trademarks
 as required by the First Contempt Order.




 092485-001/00266991-1
           Case 7:10-cv-01136-NSR Document 212 Filed 01/13/21 Page 2 of 6




       The surrender date should not be extended beyond March 1, 2021 unless Salt is in full
compliance with all of this Court’s Orders. Otherwise, there is no possibility that Salt will comply,
and he will continue to openly flout this Court’s Orders. Whatever risks are posed by the COVID-
19 pandemic are of Salt’s own making.

         Thank you for the Court’s attention to this matter.

                                                               Respectfully submitted,

                                                               WACHTEL MISSRY LLP

                                                               Jason L. Libou
                                                               Jason L. Libou, Esq.




092485-001/00266991-1
Case 7:10-cv-01136-NSR Document 212 Filed 01/13/21 Page 3 of 6




              Exhibit A
           Case
             Case
                7:10-cv-01136-NSR-LMS
                   7:10-cv-01136-NSR Document
                                       Document
                                              212200Filed
                                                       Filed
                                                          01/13/21
                                                             09/24/20Page
                                                                       Page
                                                                          4 of1 6of 3



                                                                                           One Dag Hammarskjold
Jason L. Libou                                                                              885 SECOND AVENUE
                                                                                            NEW YORK NY 10017
212 909-9535   DIR TEL                  NEW YORK  LOS ANGELES  FLORENCE
                                                                                             MAIN TEL    212 909-9500
jlibou@wmllp.com                                 WWW . WMLLP . COM                           FACSIMILE   212 371-0320




 September 24, 2020

 Via PACER/ECF

 The Honorable Nelson S. Román
 United States Courthouse
 300 Quarropas Street, Room 218
 White Plains, New York 10601


                         Re:     Waterkeeper Alliance, Inc. v. Spirit of Utah Wilderness, Inc. et al.
                                 Civil Action No.: 10-cv-1136
 Dear Judge Román:

         This law firm represents the plaintiff, Waterkeeper Alliance, Inc. (“Plaintiff”), in the above-
 captioned suit. We write in response to the September 21, 2020 letter motion from defendant
 Jeffrey Salt requesting a further extension of the deadline for him to surrender to the U.S. Marshals
 Service for his repeated, willful violations of this Court’s Orders from September 29, 2020 to
 October 30, 2020. (ECF Doc. 198). This is the third such application Salt has made. While
 Plaintiff reluctantly does not oppose a 1-month extension, it should be the final one and the Court
 should not entertain any further extension requests unless Mr. Salt has provided proof that he has
 cured all of his ongoing violations of Your Honor’s prior Orders, including paying the fines and
 providing the documents, information, and publicly posting the Statement that Your Honor
 ordered.

         To briefly summarize the relevant background and procedural history, Salt has violated the
 Court’s initial order (the “Initial Order”, see ECF Doc. 100), enjoining Salt from using the name
 “Waterkeeper” and other related marks from the time it was entered. On October 2, 2017, the
 Court entered a Contempt Order against Salt (the “First Contempt Order”, see ECF Doc. 135) for
 his failure to comply with the Initial Order, and then a second Contempt Order (the “Second
 Contempt Order”, see ECF Doc. 160), because of his wholesale failure to comply with any of Your
 Honor’s Orders.

        The Second Contempt Order put Salt on clear notice that if he failed to fully comply with
 the Court’s prior Orders, he would be imprisoned. Salt continued to brazenly violate Your Honor’s
 Orders and Waterkeeper moved for his imprisonment.

         The Court granted Plaintiff’s motion for contempt and imprisonment (ECF Doc. 168) and
 entered the Imprisonment Order (ECF Doc. 171), declaring that Salt has continued to blatantly
 violate all three of the prior orders of this Court because Salt: (a) did not publicly post the Statement
 required by the Second Contempt Order (ECF Doc. 160), stating that he is not the Great Salt
 Lakekeeper, has no right to use any of Plaintiff’s trademarks, and has no connection of any kind


 092485-001/00252526-2
       Case
         Case
            7:10-cv-01136-NSR-LMS
               7:10-cv-01136-NSR Document
                                   Document
                                          212200Filed
                                                   Filed
                                                      01/13/21
                                                         09/24/20Page
                                                                   Page
                                                                      5 of2 6of 3




with Plaintiff or its member organizations; (b) did not pay the fines the Court ordered and did not
provide an Affidavit or otherwise allege that he had insufficient funds to pay the fines; (c) did not
respond to the interrogatories and document requests, which were served upon him; (d) failed to
provide Plaintiff with a list of his infringements of Waterkeeper’s registered trademarks as required
by the First Contempt Order; (e) has continued to refer to himself as the Great Salt Lakekeeper on
his website; (f) continues to identify himself as SUW’s registered agent and states that SUW is
doing business as the “Great Salt Lakekeeper”; and (g) continues to refer to himself as the Great
Salt Lakekeeper on his LinkedIn website page.

        The Imprisonment Order originally required Mr. Salt to surrender to the U.S. Marshals
Service on March 23, 2020. Salt then made and was granted two extensions of time to surrender.
In the Court’s July 29, 2020 Order, Your Honor acknowledged Mr. Salt’s continuing violations of
the Court’s prior Orders, but granted Salt’s request to extend the surrender date until September
29, 2020 on the condition that Defendant SUW and Salt discontinue infringing on Plaintiff’s
trademarks and inform the Court of his compliance by August 5, 2020. (ECF Doc. 194).

        By letter, dated July 31, 2020, Mr. Salt claims to have taken down the Great Salt
Lakekeeper website and removed references to himself as the Great Salt Lakekeeper on his
LinkedIn page. (See ECF Doc. 195). However, it is undisputed that Mr. Salt continues to willfully
disobey this Court’s Orders by: (a) failing to publicly post the Statement required by the Second
Contempt Order; (b) failing to pay the fines ordered by the Court and not providing an affidavit
alleging that he has insufficient funds to pay the fines; (c) failing to respond to the interrogatories
and document requests, which were served upon him by Plaintiff; and (d) failing to provide
Plaintiff with a list of his infringements of Waterkeeper’s registered trademarks as required by the
First Contempt Order.

         The Court’s July 29, 2020 Order put Mr. Salt on notice that the surrender date will not be
extended beyond September 29, 2020 unless he is in full compliance with this Court’s Orders, and
it should not be extended beyond October 30, 2020 unless Mr. Salt has fully complied. Otherwise,
there is no possibility that Salt will comply, and he will continue to openly flout this Court’s Orders.
Whatever risks are posed by the COVID-19 pandemic are of Salt’s own making.

        Mr. Salt’s frivolous, pending appeals have no merit and should not be a factor in the Court’s
consideration of his extension request. See Second Circuit Case Nos. 17-3598, 20-632, and 20-
3007. Indeed, Salt’s abusive and frivolous appeals provide further reason for his imprisonment,
not a get out of jail free card. The “interests of justice” cited by Salt’s counsel require that there
be no further delays in his imprisonment.




092485-001/00252526-2
       Case
         Case
            7:10-cv-01136-NSR-LMS
               7:10-cv-01136-NSR Document
                                   Document
                                          212200Filed
                                                   Filed
                                                      01/13/21
                                                         09/24/20Page
                                                                   Page
                                                                      6 of3 6of 3




         Thank you for the Court’s attention to this matter.

                                                               Respectfully submitted,

                                                               WACHTEL MISSRY LLP

                                                               Jason L. Libou
                                                               Jason L. Libou, Esq.




092485-001/00252526-2
